This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-0872

                                 State of Minnesota,
                                     Respondent,

                                         vs.

                                 Patrick Lee Goettig,
                                      Appellant.

                              Filed February 23, 2015
                                     Affirmed
                                    Smith, Judge

                           Crow Wing County District Court
                              File No. 18-CR-12-4530

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Donald F. Ryan, Crow Wing County Attorney, Rockwell J. Wells, Assistant County
Attorney, Brainerd, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Stephen L. Smith, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Rodenberg, Presiding Judge; Chutich, Judge; and

Smith, Judge.
                         UNPUBLISHED OPINION

SMITH, Judge

       We affirm the district court’s denial of appellant’s motion for a downward

dispositional departure because the district court sufficiently considered factors weighing

for and against departure.

                                           FACTS

       In October 2013, appellant Patrick Lee Goettig pleaded guilty to first-degree

criminal sexual conduct (significant relationship and multiple instances of sexual abuse).

During the plea hearing, Goettig admitted that he had sexually abused his girlfriend’s

preteen daughter multiple times from 2001 to 2006.

       The state recommended an executed 144-month prison sentence. Goettig moved

the district court for a stayed execution of his prison sentence, a downward dispositional

departure. He told the district court that he had voluntarily entered treatment at his own

expense and that the victim’s maternal grandmother believed that he should continue

treatment rather than be sent to prison.

       The district court denied Goettig’s motion.         It highlighted the “particular

vulnerability of the victim” resulting from her young age, that Goettig’s conduct involved

“[m]ultiple forms of penetration,” and that Goettig had “use[d] a position of trust to

accomplish the act” by bribing the victim.         It also noted Goettig’s acceptance of

responsibility, his voluntary entrance into sex-offender treatment, and the opinion of the

victim’s maternal grandmother that Goettig’s incarceration might further harm the victim.




                                             2
But “balancing the factors that exist in this case,” the district court concluded that there

were no “substantial and compelling reasons that justify a dispositional departure.”

       During a sentencing hearing, the district court accepted Goettig’s statement that he

was paying more child support than previously reported, but it concluded that “even with

that correction, that would not change [its] final determination.” It sentenced Goettig to

144 months’ incarceration.

                                       DECISION

       Goettig argues that the district court “gave undue emphasis to the age of the

victim” when it denied his motion for a downward dispositional departure. A district

court has “broad discretion” when considering a sentencing departure, and reversal of a

refusal to depart is warranted only in “a rare case.” State v. Kindem, 313 N.W.2d 6, 7

(Minn. 1981). A district court must, however, consider reasons for departure rather than

summarily dismissing them. State v. Curtiss, 353 N.W.2d 262, 264 (Minn. App. 1984).

       The record shows that the district court weighed both aggravating and mitigating

factors. It specifically acknowledged the factors that Goettig identifies—his voluntary

entrance into sex-offender treatment and the fact that his victim benefitted from his child-

support payments.      But it also weighed the victim’s vulnerability and Goettig’s

exploitation of his position of trust, determining that these factors outweigh those Goettig

highlights. When the record supports reasons to both depart and not to depart, it is within

the discretion of the district court to deny departure. Kindem, 313 N.W.2d at 8. We

therefore affirm Goettig’s sentence.

       Affirmed.


                                             3